             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

KENNY HERRON and MARY LOU
HERRON, as Guardians of the Person and
Estate of Cadence N evaeh McGuire, a minor;
MARY LOU HERRON, Administratrix of the
Estates of Jessica M. McGuire and Brinley M.
McGuire, a minor, and for their Wrongful
Deaths; and CHARLES JEFF GARDNER,
Administrator of the Estate of Nicholas
McGuire and for his Wrongful Death                         PLAINTIFFS

v.                       No. 3:16-cv-127-DPM

J. E. PHILLIPS & SONS, INC.; BEST TRUCK
& TRAILER, INC.; RICHARD CARL
ADAMS; and WABASH NATIONAL
CORPORATION dfb/a Wabash
National Trailer Centers, Inc.                          DEFENDANTS

                                ORDER
     The Court is attaching working drafts of its (1) voir dire,
(2) preliminary instructions, (3) final instructions, and (4) verdict. We
will discuss the voir dire and preliminary instructions at the pretrial
conference Monday morning.         And we will work on the final
instructions and verdict throughout trial.
So Ordered.

                    D.P. Marshall Jr.
                    United States District Judge




              -2-
